United States Court of Appeals
                       For the First Circuit


No. 14-1246

                        IN RE: LAURA SHEEDY,

                               Debtor.
                        ____________________

                            LAURA SHEEDY,

                        Plaintiff, Appellant,

                                  v.

        DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee;
          and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

                       Defendants, Appellees.



                            ERRATA SHEET


     The opinion of this Court, issued on September 1, 2015, is
amended as follows:

     On page 13, line 9, replace "statue" with "statute"

     On page   24,   footnote   11,   line   4,   "Creditors"   should   be
"Creditors'"